United States Department of Labor
Employees’ Compensation Appeals Board

__________________________________________
S.H., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION FACILITY, Grand Rapids, MI,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-1357
Issued: May 25, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On July 1, 2020 appellant, through counsel, filed a timely appeal from a March 10, 2020
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a left knee condition
causally related to the accepted July 29, 2019 employment incident.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 19, 2019 appellant, then a 48-year-old mail handler, filed a traumatic injury
claim (Form CA-1) alleging that on July 29, 2019 he sustained a left knee strain while pulling a
full load of standard letter mail out of a robot. He did not stop work.
In support of his claim, appellant submitted an August 7, 2019 left knee x-ray
interpretation, which revealed suprapatellar joint effusion and medial femoral tibial joint
degenerative changes.
On August 20, 2019 the employing establishment issued an authorization for examination
and/or treatment (Form CA-16). L.W., the authorizing official, described appellant’s injury as a
strained left knee and indicated that there was doubt that his injury was sustained in the
performance of duty.
In a development letter dated August 28, 2019, OWCP informed appellant that the
evidence of record was insufficient to establish his claim. It advised him of the type of factual and
medical evidence required to establish his claim and afforded him 30 days to provide the requested
evidence.
In a September 5, 2019 report, Dr. Peter C. Theut, a Board-certified orthopedic surgeon,
diagnosed left knee osteoarthritis and referenced the July 29, 2019 incident. He noted that
appellant had sustained a previous meniscus injury to his knee in January 2017 and had a medical
history of arthroscopy and meniscectomy in his knee. Appellant’s physical examination findings
included a little bit of swelling and tenderness over the medial condyle. A review of x-ray
interpretations revealed moderate medial joint narrowing, but no bone-on-bone. Dr. Theut
attributed appellant’s pain to early joint space narrowing. He opined that it was unlikely that
appellant had a recurrent meniscus tear.
By decision dated October 1, 2019, OWCP denied appellant’s claim, finding that the
medical evidence of record was insufficient to establish a diagnosed medical condition causally
related to the accepted July 29, 2019 employment incident.
On October 7, 2019 appellant, through counsel, requested a telephonic hearing, which was
held on January 31, 2020.
By decision dated March 10, 2020, the hearing representative affirmed the denial of
appellant’s claim, finding that the medical evidence of record failed to explain how his diagnosed
left knee condition was causally related to the accepted July 29, 2019 employment incident.3

3

The hearing representative noted that appellant had a claim for a January 17, 2014 left knee injury which had been
accepted under OWCP File No. xxxxxx556 for sprain of knee, lateral collateral ligament, left; and tear of medial
meniscus of knee, left. She instructed OWCP to administratively combine the current claim, File No. xxxxxx714,
with OWCP File No. xxxxxx556 upon return of the case record. The files have been administratively combined with
OWCP File No. xxxxxx556 serving as the master file.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA,5 that an injury was sustained in the performance of duty as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to
the employment injury.6 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment incident
at the time, place, and in the manner alleged. Second, the employee must submit evidence, in the
form of medical evidence, to establish that the employment incident caused a personal injury.8
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.9 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the accepted employment incident must be based on a
complete factual and medical background.10 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale, explaining the nature of the relationship between the diagnosed condition and the
specific employment incident.11
In a case in which a preexisting condition involving the same part of the body is present
and the issue of causal relationship, therefore, involves aggravation, acceleration or precipitation,

4

Id.

5

C.D., Docket No. 20-0762 (issued January 13, 2021); F.H., Docket No. 18-0869 (issued January 29, 2020); J.P.,
Docket No. 19-0129 (issued April 26, 2019); Joe D. Cameron, 41 ECAB 153 (1989).
6

K.G., Docket No. 20-1242 (issued January 13, 2021); J.M., Docket No. 17-0284 (issued February 7, 2018); R.C.,
59 ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB 312 (1988).
7
C.D., supra note 5; P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued
September 16, 2016); Delores C. Ellyett, 41 ECAB 992 (1990).
8

K.G., supra note 6; T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued
January 9, 2019); John J. Carlone, 41 ECAB 354 (1989).
9

C.D., supra note 5; T.H., 59 ECAB 388, 393-94 (2008); Robert G. Morris, 48 ECAB 238 (1996).

10

K.G., supra note 6; M.V., Docket No. 18-0884 (issued December 28, 2018).

11

B.C., Docket No. 20-0221 (issued July 10, 2020); Leslie C. Moore, 52 ECAB 132 (2000).

3

the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.12
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a left knee
condition causally related to the accepted July 29, 2019 employment incident.
In a September 5, 2019 report, Dr. Theut diagnosed osteoarthritis of the left knee and noted
appellant’s history regarding the July 29, 2019 accepted incident. He reported that appellant had
sustained a knee injury in January 2017 and a medical history of arthroscopy and meniscectomy.
However, Dr. Theut did not opine that the diagnosed left knee osteoarthritis condition was causally
related to the accepted July 29, 2019 employment incident. The Board has held that medical
evidence that does not offer an opinion regarding the cause of an employee’s condition is of no
probative value on the issue of causal relationship.13 This report, therefore, is insufficient to
establish appellant’s claim.
Appellant also submitted an August 7, 2019 left knee x-ray interpretation. The Board has
held, however, that diagnostic studies, standing alone, lack probative value on the issue of causal
relationship as they do not address whether the employment incident caused any of the diagnosed
conditions.14 This report is, therefore, insufficient to establish the claim.
As the medical evidence of record does not include a rationalized opinion explaining that
appellant’s accepted July 29, 2019 employment incident caused or aggravated his diagnosed
condition, the Board finds that he has not met his burden of proof.15
On appeal, counsel asserts that OWCP failed to apply the proper standard of causation and
failed to give deference to the findings of the attending physician. As discussed, however,
appellant has not submitted rationalized medical evidence establishing that he sustained a left knee
condition causally related to the accepted July 29, 2019 employment incident, and thus has not
met his burden of proof to establish his claim.16
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.

12

E.W., Docket 20-0760 (issued January 11, 2021); K.G., Docket No. 18-1598 (issued January 7, 2020); M.S.,
Docket No. 19-0913 (issued November 25, 2019); Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal
Relationship, Chapter 2.805.3(e) (January 2013).
13

See N.D., Docket No. 20-0991 (issued January 11, 2021); L.B., Docket No. 18-0533 (issued August 27, 2018);
D.K., Docket No. 17-1549 (issued July 6, 2018).
14

N.D., id.; K.S., Docket No. 19-1623 (issued March 19, 2020); M.J., Docket No. 19-1287 (issued
January 13, 2020).
15
T.J., Docket No. 19-1339 (issued March 4, 2020); F.D., Docket No. 19-0932 (issued October 3, 2019); D.N.,
Docket No. 19-0070 (issued May 10, 2019); R.B., Docket No. 18-1327 (issued December 31, 2018).
16

S.L., Docket No. 19-1536 (issued June 26, 2020); K.K., Docket No. 19-1193 (issued October 21, 2019).

4

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a left knee
condition causally related to the accepted July 29, 2019 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the March 10, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.17
Issued: May 25, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

17
The Board notes that the employing establishment issued a Form CA-16. A completed Form CA-16 authorization
may constitute a contract for payment of medical expenses to a medical facility or physician, when properly executed.
The form creates a contractual obligation, which does not involve the employee directly, to pay for the cost of the
examination or treatment regardless of the action taken on the claim. See 20 C.F.R. § 10.300(c); C.B., Docket No.
19-1882 (issued April 1, 2020); J.G., Docket No. 17-1062 (issued February 13, 2018); Tracy P. Spillane, 54 ECAB
608 (2003).

5

